DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Stats of Claims
There are two (2) sets of claims filed on 13 DECEMBER 2019.  The claim set considered for examination is the set with status identifiers where Claims 1-20 are indicated with status identifiers as ‘original’ or ‘currently amended’ and Claims 21-24 are ‘cancelled’. 
Current pending claims for consideration are Claims 1-20 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 JANUARY 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07 MAY 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 19 is objected to because of the following informalities:  In line 2-3, ‘an weld’ should be changed to ‘a weld’.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2 and 3, the term "generally" is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim or the specification.  For examination purposes the examiner interprets that a cover is generally flexible is a cover is flexible.  
See MPEP § 2173.05(d).
Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 19 recites the limitation "the associated cover" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The specific first cover or second cover should be used.  
The same issue is for the instances of ‘the interior walls’.  Appropriate first interior wall or second interior wall should be used to avoid any confusion.  This is also the same reasoning for ‘the other interior wall’.  
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the interior walls" in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.  Proper indication of ‘the first interior wall’ and/or ‘second interior wall’ should be noted to avoid indefiniteness and confusion.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZUCCELLI, US Publication No. 2013/042888 A1, submitted on the Information Disclosure Statement on 07 MAY 2020, US Patent Documents.
Applicant’s invention is drawn towards a device, a fluid processing cassette. 
Regarding Claim 1, the reference ZUCCELLI discloses a fluid processing cassette, Figure 3,  [0063], fluidic tile 300, comprising: first and second covers, Figure 3, [0064, 0096]; and an interior wall positioned between the first and second covers, Figure 3, [0064], wherein the interior 
Additional Disclosures Included are: Claim 2: wherein the fluid processing cassette of claim 1, wherein the first cover is generally flexible, [0090, 0092, 0094].; Claim 3: wherein the fluid processing cassette of claim 1, wherein the first cover is generally rigid, [0064].; Claim 4: wherein the fluid processing cassette of claim 1, wherein at least one of the macrofluidic channels comprises a sensing station, [0063, 0097].; Claim 5: wherein the fluid processing cassette of claim 1, wherein at least one of the macrofluidic channels comprises a valve station, [0063].; Claim 6: wherein the fluid processing cassette of claim 1, wherein at least one of the macrofluidic channels comprises a pump station, [0025, 0060].; Claim 7: wherein the fluid processing cassette of claim 1, wherein the interior wall is secured to one of the covers by an adhesive, [0097, 0102, 0104].; Claim 8: wherein the fluid processing cassette of claim 1, wherein the interior wall is secured to one of the covers by a weld, [0101].; Claim 9: wherein the  fluid processing cassette of claim 8, wherein the weld comprises a hot plate weld, [0101].; Claim 12: wherein the fluid processing cassette of claim 1, wherein the second cover defines one end and a sidewall of each microfluidic channel, and the second surface of the interior wall defines a second end of each microfluidic channel, [0064].; Claim 13: wherein the fluid processing cassette of claim 1, wherein the first cover is configured to be placed against a complementary surface of a fluid processing system configured to convey fluid into and through the fluid processing cassette, [0064, 0068].; Claim 14: wherein the fluid processing cassette of claim 1, wherein at least one of the covers includes a port configured to accommodate a conduit for conveying fluid into and/or out of the fluid processing cassette, [0105].; Claim 15: wherein the fluid processing of claim 1, wherein at least one of the microfluidic channels is configured to separate a fluid into two or more fluid components, [0068].; and Claim 16: wherein the fluid processing cassette of claim 1, further comprising an additional interior wall, further comprising an additional interior wall, wherein the additional interior wall is secured to the first cover, the interior wall is secured to the additional interior wall and to the second cover, a first surface of the additional interior wall faces the first cover and cooperates with the first cover to define a plurality of macrofluidic channels, a second surface of the additional interior wall faces the interior wall and cooperates with the first surface of the interior wall to define a plurality of macrofluidic channels, and the second surface of the interior wall cooperates with the second cover to define said plurality of microfluidic channels, Figure 3, [0063-0066].
Regarding Claims 10-11, the ZUCCELLI discloses the claimed invention, but is silent in regards to wherein the weld comprises an ultrasonic weld or a laser weld.  ZUCCELLI discloses the method of manufacturing the device can be thermoformed, interpreted by the Examiner to be a weld, [0101].  It should be noted that the claim language in Claims 10 and 11 are directed towards product by process language as the wall is secured by a weld.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).
Applicant’s invention is drawn towards a device, a fluid processing cassette. 
Regarding Claim 17, the reference ZUCCELLI discloses a fluid processing cassette, Figure 3,  [0063], fluidic tile 300, comprising: first and second covers, Figure 3, [0064, 0096]; a first interior wall secured to the first cover, Figure 3, [0064]; and a second interior wall secured to the first interior wall and to the second cover, Figure 3, [0064], wherein the first interior wall includes a first surface facing the first cover and cooperating with the first cover to define a plurality of macrofluidic channels, Figure 3, [0065, 0066], macrofluidic structures 302, and a second surface facing the second interior wall, Figure 3, [0064], and the second interior wall includes a first surface facing the first interior wall and cooperating with the second surface of the first interior wall to define a plurality of macrofluidic channels, Figure 3, [0065, 0066], macrofluidic structures 302, a second surface facing the second cover and cooperating with the second cover to define a plurality of microfluidic channels, Figure 3, [0064], microfluidic structures 304, and the second interior wall defines at least one opening providing fluid communication between at least one of the plurality of microfluidic channels and at least one of the macrofluidic channels defined by the first and second interior walls, [0064].
Additional Disclosures Included are: Claim 18: wherein the fluid processing cassette of claim 17, wherein at least one of the interior walls is secured to the associated cover and/or to the other interior wall by an adhesive, [0097, 0102, 0104].; Claim 19: wherein the fluid processing cassette of claim 17, wherein at least one of the interior walls is secured to the associated cover and/or to the other interior wall by an weld, [0101].; and Claim 20: wherein the fluid processing .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication No. 2007/0125942 A1 to KIDO discloses a fluidic processing cassette comprising :  first and second covers; and an interior wall positioned between the first and second covers, wherein the interior wall includes a first surface facing the first cover and defining a portion of a plurality of macrofluidic channels, and a second surface facing the second cover and defining a portion of a plurality of microfluidic channels, and the interior wall defines at least one opening providing fluid communication between at least one of the plurality of microfluidic channels and at least one of the macrofluidic channels, Figures 3, 5 and 8, [0072, 0076-0080].  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797